OPINION — AG — QUESTION (1) CAN THE ANADARKO SCHOOL LEGALLY ADVERTISE THIS BUILDING FOR SALE AND SELL TO SEQUOYAH CARPET MILLS IF THEY ARE HIGH BIDDER? — NEGATIVE, QUESTION (2): CAN THE ANADARKO SCHOOL LEGALLY ENTER INTO A LEASE FOR A PERIOD OF YEARS GREATER THAN ONE YEAR WITH SEQUOYAH CARPET MILL ON THE ABOVE MENTIONED BUILDING? — NEGATIVE, QUESTION (3): WOULD THERE BE A DIFFERENCE IN THE OPINION IF THE SCHOOL BOARD MEMBER'S HUSBAND ON THE BOARD OF DIRECTORS OF THE CARPET MILL OWNED STOCK IN THE COMPANY? — NEGATIVE  CITE: 70 Ohio St. 1961 4-29 [70-4-29] 62 Ohio St. 1961 371 [62-371] (ROBERT MCHESNEY)